Citation Nr: 1745318	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-45 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for gout, to include as secondary to service-connected Meniere's disease.
	
3.  Entitlement to service connection for intervertebral disc displacement of the cervical spine, to include as residuals of a broken neck and as secondary to Meniere's disease.

4.  Entitlement to service connection for depressive disorder, not otherwise specified.

5.  Entitlement to an evaluation in excess of 30 percent for Meniere's disease with tinnitus and bilateral hearing loss.

6.  Entitlement to a compensable evaluation for post-operative extensor tendon repair of the first metacarpal of the right hand.

7.  Entitlement to a compensable evaluation for post-operative extensor tendon repair of the first metacarpal of the left hand.

8.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

The Veteran is represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to February 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that continued evaluations for Meniere's disease, and bilateral hand post-operative extensor tendon repair, as well as denied service connection for a low back condition, gout, depressive disorder, and intervertebral disc displacement of the cervical spine.  The Veteran submitted a Notice of Disagreement in August 2014.  

The RO issued a subsequent rating decision granting entitlement to service connection for depressive disorder dated September 2015.  As that grant is a full grant of benefits sought, the issue of entitlement to service connection for a depressive disorder is no longer on appeal.  The RO concurrently issued a Statement of the Case dated September 2015 regarding the remaining issues on appeal.  The Veteran filed his Substantive Appeal (VA Form 9) in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to adjudicate the issues on appeal.  VA examinations are in order to properly assess the Veteran's claims regarding the issues on appeal.  Although the Board regrets the additional delay, the evidence of record, as it currently exists, suggests that a remand is required in this case for further development.

At the outset, the Veteran's representative stated in the appellate brief that the Veteran's Meniere's disease and bilateral hand conditions have worsened significantly since the last examination in August 2013.  As such, a new VA examination is required to assess the present level of his disabilities.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal the current state of a disability, fulfillment of the duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, the RO initially determined that VA examinations for the Veteran's claimed low back and cervical spine conditions were not warranted.  However, the Veteran's service treatment records reflect at least one back injury in June 1986, and a number of other complaints regarding low back pain.  The Veteran also reported in VA Medical Center (VAMC) records that he was in a car accident in service for which he had surgery.  The Veteran also asserts that he underwent surgery on his neck while in service in 1983, as discussed in more detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), sets a low bar to afford an examination for a claimed service-connected condition.  As there is an indication that low back and cervical spine conditions may have incurred in service, an examination must be afforded upon remand.  See id. at 82-3.  

There is also an indication from the record that some of the Veteran's service treatment records may be missing.  In a December 1987 VA examination, the examiner noted that records associated with another of this specific Veteran's conditions from Germany in 1983 were lost or unavailable for review at the time of the examination.  The Veteran is presently claiming a neck condition for which he stated he had surgery in 1983 in Germany, which involved inserting rods into his neck.  It is not clear if the RO sought these records, or, in the alternative, if a statement from the Veteran regarding the surgery has been obtained, as the file is silent as to these development efforts.  Additional development is required in order to assess this theory of causation.

Furthermore, the RO did not order an examination to determine the etiology of the Veteran's gout.  The Veteran stated that his gout began when he started taking medication for his Meniere's disease, with approximate onset of symptoms reported as the 1980s by the Veteran in VAMC records.  The RO denied secondary service connection for this condition by stating: "A review of the National Institute of Health (NIH) is absent for any clear evidence that these medications increase the likelihood of developing gout."  A professional medical opinion was not obtained on the issue.  The RO stated that the gout developed around the time the Veteran started taking a new medication.  However, VAMC records indicate onset possibly as early as the 1980s.  As such, a medical opinion must be obtained regarding this theory of entitlement to service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in an August 2014 statement, the Veteran's representative stated that the Veteran's ability to work was impaired as a result of his service-connected conditions, which led to a period of homelessness.  The Board infers a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447, 454-255 (2009), and the issue has been added to the appeal.  As TDIU is inextricably intertwined with the resolution of the remaining issues on appeal, it, too, is remanded for readjudication.



Accordingly, the case is REMANDED for the following action:
	
1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's Meniere's disease, bilateral hand surgery residuals, low back condition, gout, and cervical spine condition.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  The RO should attempt to locate the Veteran's service treatment records from Germany between 1981 and 1983.  If the records cannot be located through proper channels, the RO must send a negative response notification to the Veteran and his representative.  The Veteran must be afforded an opportunity to provide a statement regarding his neck surgery to be added to his claims file.

3.  Once the aforementioned development is complete and any and all new records are associated with the claims file, the RO must schedule the Veteran for VA examinations to determine the current nature and etiology of his Meniere's disease, bilateral hand surgery residuals, low back condition, gout, and cervical spine condition.  The examiner(s) should review the entire claims file.  The examiner(s) must consider any and all lay statements of record regarding severity and/or etiology of the disabilities.  The examiner(s) should provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified low back condition had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service;

(b)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified cervical spine condition had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service;

(c)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's cervical spine condition was caused by or aggravated by any of the Veteran's service-connected disabilities, to include Meniere's disease;

(d)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's gout had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service;  

(e)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's gout was caused by or aggravated by any of the Veteran's service-connected disabilities, to include medication required to treat those disabilities; 

(f)  Describe the current nature and severity of the Veteran's bilateral post-operative extensor tendon repair residuals.

(g)  Describe the current nature and severity of the Veteran's Meniere's disease.

The examiner(s) should address functional limitation of all of the Veteran's assessed disabilities.  The examination report should specifically state that a review of the record was conducted.  The examiner(s) should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner(s) should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




